,’
        utad     this plmn far anotherfive yews; tlmretfora,thi8
:       plulrill    k -effect    uai Juw so, 1947. sbc* tb writ-
        ing ofulim laag-tum       San.4  plan, am &*ikktaIre      haa
        8galm 8pdUully        ar#d   tb State Sap8rktsPdeat     as the
    .   Eacoti*,     Oifker d tkmState Board for Vocation81 Edu-
        utim, a8 ia 8hmumla the rpproprktia,        bill for tbia bi-
        .0&m      the.ume u ia tb rppropriBuoa bill for qse lad
        bhanhm.
kiomorablr L A. Wood&, proa 4
-- than was appuprlatud              moaay for n&rim,        trawl4       ex-
  paws.       aad cordingant        fnmds for tb       mpw8Uoa   of tk   ~mr-
  ious    dlvhians.                      .i
         ‘i we&d like to submit for yonr commh3erdianand
  opiniamas fouowiag qaastieEar

            -3.lsitnotafa4z:tbstt&%tatsBsardofEduca-
  tJoprPdtbs~t.Dapsrtumatsf-uoaU.twos~p-                                            .
  uats akuu88 of governmslatt

         “6. Isitaot*facttitatthsVorauusl5l~~~~                                 .
  @rrtof.tha!Stat8 tiputmaat of E&uatha, as is bdicatad
  iathoapproprhtlonbllit
                Sectlai 13 uf add Act requires any Std. in order to rcr~eiw
         tkFcdrrrl     approprldous prdd*d fos fqymundsr. to rppoSat, by
         Its leglshtlw   authority. Us State Trsuurer aa cnstndiua of said Fcd-
         err1 8pproptitionc.

                El. B.LS9. Thktyilghtb   Lqislsture.  Chapter 131. which pm-
         ddu for tocatloaal almcattom im Texas. myl.tha uceptancr of bamfita
         mdsr the Smith-Hngbs Act, wu rppromd lfrrch 24.1923. and kums
         dfeetiw the same da-.      TM8 If. B. 239 rho rrlidstss pre*ioos ucept-         ,
         SUBS by th Stab ef such betasfits.amddesigr&es the State Treuuur
         as cuCodiso 04 rll fund8 llhitad tb Stata from rppropriatianm under
         add Act. It also des;lgahs    the Stat. Roud of Edacmtioa as ths State
         Board # Voc#i~l~EdruU~~,         %U% .meeeseaq       lth o r ity
                                                                      aad powor to
         cciopersts with tha Federal
         sad roqufnd by, UM M of
                            .
         TtstauotnidAct,uk4to4o                                                              .
         rocdw   t&i full heu8iits tlbuoof. WhUs shhd El. & 239 dots mot rpptu
         k an+ Redsed &stubs. U +a bsea lupt iu fmce mad dfsct ia Teas by,~
         %aet@ 6 of ths Fhsl TN& themof. (Empl+s        eus).

                    -Thspurponofths&nitlL-~sAct,pu#dbycougrusin
              19i7. was to prorfds for tk promot&n d voMti5asl rduG8ticni~ toop          ,’
              lrmtlon with ths St&u i8 the fields ab qricultrlre, horns eaaomlcs,
.,;~
   ~,., . ~...i
           ‘. t-d.? *.fadru~-..,      .    .    .._,,:*:;.

               ma csorge’DunAct#      m      riy calguss      udrppr8Tad       Joa* 8‘
         1936, and bsiag Publfs i.aw Ho. 673. ~dotmth            collgrass,   utao;iua
         mpplunnf8ry appropr+ioaa for pmmothg
         oduaioab~ultirclrlbsma-.
         ti   L,addu&aE utueto,   dis-w         OccaprtlaMl    subjects.

                                                        .,
                          VocA~LRE~IIpstaTKuf
        -(2) proTide that ths stats trasamr***beap-
poiuted u custodian of funds receiwd ador this Act from
tb Fadqal~~amuaant        + + * - (Em~ls     oars)

EQ Actqd   G29. Ilst   ~i&sLtur*.   1st CA.   p. 57. Ck 23. (Arti
       -   supsr~W~~ ud dlrsctiuu of ths Federal Security Ad-
           tnlmistrator and rppromd by t&a Yrrsldent. by the ana-
           mtss.t     to the Secretary of the Treuorey # the twos
                          + + l to whom pymeut is to bs made,end
           o f su c ~~euc y
           the smeant to be gmSd,*etc. (Emplmdc oars)

          By rassa of said prevision just quoted. rL1funds prwtded for iu
    said parrgrmph 3. alive referred to, must bs certified for pmyaumtb.




     01 Septaher   25,1943. by Hmorsbie ENIll V. MWutt as Fedsral Se-
     curity AduhMr8tar.d        Cbsirmdp of the Wrr Manpower Commission.
     urd wsre approwd enSeptdmbsr 25.1943, by tk Prssfdent. SscUoms
r   Zfi% to t62SI inclusfw. of s+i reg&atkq     are attdsr ihe p   “Food
    ~PmducUu War ¶!rahing Courses $kadackd ~Uudsr&bditisien (3) of
    ‘-f?+cL:‘. (pablii .+isw I35 doiwsid)                        .

           S&t&m2.19i+&&ti~t
.




.
Ebaorabk   t. A. ‘WOOd8, pqe    11




     (c) Opiatos.No. O-5630, readeied h thi8 Deprtmeat 011Cdobr
9.1943, dam& with wutfoul   ada&ioa modwcrtiOa8l nhbUitati0a.
Md *Ott     ha &SUth&r lppucrtion to the qU88tblS oosl Udri      CW-
8tdWdOU,   Aad the follariry   ccebcksiau were redaed thercilu
,       -
    ;       RfAJ!‘PLIG&%E   STATWTES
Hoearabk Le.A. Woods, page 13
::..~..~
.z1
                                                                           .-


i3onorablaL. A. Gooda ) &.~::&a
                             15




       It was further held therein that said article wae ln-
applioable to biUplOyeO8engaged in the vaaational education
division6 and that suoh employees are not olerks of the State
Superiiitendent. Be was therein observed, the 'Jmploymentoi
pereonnel, under the atatutes and state-federal plans relative
to VOCatiOA81  eduoation, is by SpOOfriO legislative reoognltlon
the iunction or the State Sosrd for Vooational 3duoation.

      Nor   i8 thb Stat0 i%Ip8rintendbntrequired by said artiole
to exa!ain8and approve aooounts payable from appropriation8 made
ror the support   0r the   vooational 8duoation program.
       It is al80 obvious that the 8Ohool iUnd8 r8rerred to in
Artlole W366, against which the State Superintendent~8hallexamine
and apprOV8 aGeoUnt.8,are the available sohool fund8 for the aup-
port an6 luiRt8IWiROOof th8 publio free 8OhOO18 or &Is State and       1
whfoh are to BQ paid by thb State ‘bwi8urer.     (S8b 8~30.io Or So
2. 218, 29th Legl8lature,  Chap. 184, p. ?63; al80 Arts. 2663 and
2666, 8. S., 1925). State and/or federal funde appropriated for       'i
rooational eduoation and rehabilitation are appropriated for those
8peOiriO pUrposea a8 provided by spb0iri0    legislation, and are not
Under the-oontrol of the State Superintendent of Fubli8 Instruction.
       Artlola    2657 requires the State Superintendent to advise and
60anabl with the 8ChoO1 OrrfObS8 Of thb C%OllUtie8,   bitib8 alldtO*mS,
aud 8ObDO1 diQtriOt8 a8 to the bent method8 of eondneting the pub-
lio 8Qfloo1#.It aleo empower8 sat& Superintendent to iQ8Ue inetrU+
tlons'and regulations binding Sor the obaervanoe on all officers and
teaohers in all case8 wherein the proviaiona or the 80hool 1aW may
require interpretation, eto. By no rtretoh of imagination ~8x1the
'$rovibiio~~e  of this Article be apgiiad to the admini8tratioh of vooa-
tional  eduoatioa and rehabilitation, thensubject now under consider-
ation.
                     DEPiiRTXENTALAPPROPRIATION BILL

      We will now oOnsid8r Oertain provision0 of S. B. 332, Chapter
400, wets of'the 48th Legi8lature, page 889, uhioh is the qurrent
appropriation bill for the support and maintename of the Executive
and Adminletrative Department8 and Agenoiee of our State @e?ernment.
Dader the heading "State Depart.mentof Eduoatfon,* we find on page8
*Z&924 of eaid Aets, varloua Iteimaat appropriation for &he Voaa-
tional Education Dlvlalon (out of Vocational Service8 Appropriation).*
Cn pager 924-925 are listed items of appropriatfon for the "Voea-
tional~Rehabilitati.onDivlslon (out of appropriation for Vocational
k8habilitationj.v
                                                                538




      The rider appearing at the end Of tbs aPpI'u?riationa
for the,Voca$ional 'EduOatiOnDiVi8iOn ree8S a8 fOllOWa:

            “All expendituree authorized In ‘oo&eo-
      tion with administering Vocational Eduaation Aid
      shall be matched with Federal Funda exoe,ptwhere
      euoh matohlng fs prohibited by Federal regulation8
      and all St3t:;te
                    Expenditure8 shall be mad: ;ut,or
      tund8 ippropriated ror Vocational Aid,
             *Provided that the roregolng itemleed appro-
      priations for salaries and expenses in the adminia-
       tration 0r Vocational Eduoation e&311 be paid out.
       of the appropriation ror Voaational Education Aid,
      and shall be prorated between the allocations ror
      Voos;tionalAgrloulture, Home Boonomloa and Trade*.
       and Induatrier in the proportions that the itemized
       appropriation6 npply to the reepeotive allocationa.
      The State Superintendent #hall,advise the Comptroller
      ‘inariting the suma to be set up out or eaoh or the
      .above three allocations to w~?er the administrative
      appropriations.” (Emphasir oure)

      The rider rollowing the aqpropriatlons ror the Vooational
Behabilitatlon Division is a8 rollonr:

            “Subjeot to the limitatione set rqrth
      in the provfsion;ll
                        appearing at the end or thin
      Aot, the iteains
                     above provided rer Vooational
      Rehabilitation shall be paid oat or the Speoial
      Appropriation made ror Vooational Rehabilitetion
      Aid.”

       The approprlatione ror Vocational Bduoation and Behebili-
tation are provided ror in H. B. 219, Chapter 374, Acts or the
18th Legiel&ure, page 670.

       Thus, while said Divisione or Vooatlonal Eduoation and
Vocational Rehabilitation are listed under the heading “State
gonortibleL. 2,.cioods,bogs 11




papartmsnt,or Bduoation" in said.appropriatfon bill, doe8 it
rollow irOn 88ia ii8ting8 that raid division8 are unit8 of the
State-Department of Eduoation‘i We think not. For the same
reason8 advanced in our prerioue Opinion Bo. O-5650, herein-
before referred to and dieoussed, and ror the additional reason8
hereinbefore set rorth, we feel that th8 Legislature did not
thu8 intend to change the law under whloh the State of Texas
;;z;pted Federal fund8 ior vocational education and tehabilita-
       It knew that the State Superintendent wa8 tlm Exeoutive
orriier of the State Board of Vaoational Eduoation by appoint-
nunt or aaid Board. It evidently Intended, by It8 referenoe
to the State Superintendent in the rirst rider above quoted,
to refer to him as such Executive Officer or eaia Board, and
that his acts would be in aooordanoe with the plans and with
the approval or 8aid Board.
       Al80, we must look to the purpo808 for whioh:appropria-
tions are made, rather than to their lietings.    Theee appro-
priatiolu were made for rooational eduoation and voaational
rehabilitation, the adminietrstion of whioh had theretofore
.been delegated by the Legislature to the State Board of Vooa-
tional Eauoation. Any deviation or inooneirtenoy in their
placem8nt in the appropriation bill  oould not change the pur-
pose8 for which they were maae or th8 adminletration of 8aid
mld8.    It 18 rearonablo to as8dme that auoh lirtings were 80
d&I heotauae of the taot that the State Superintendent had there-
tQrOY0 been appointed by aaid Board a8 it8 Bxeeutire Offloer. If
we are in error ar to thi8, it rurrioea to say that improper   llet-
in&I Or appropriation item8 oannot and doe8 not ohange the ptlf-
pose8 for whioh they are made or their admini8tration.




      Based on the rore&oing oonolu8ion8, your question8 in the
order eubmitted are an8wered a8 tollown:

              1.   Yes. It is beyond queetion that our Legislature
                   has the power to amend previou8 etatutes provided
                   suoh amendment8 do not oonflict with any or the
                   provisions of our State and Federal Conatitutione.
                                                               540
Bonorable L. A. Roods, page 18




            In raet, all legielative power in Texas not
            WithhOld expre88ly or by impliOatiOn by said
            Conetitution8 is Vested in our Legislature.
            Brown v. City OP Galveston, (Sup. Ct. OP Texas)
            75 S.W. 4SS; Vinoent t. State, (Corn.App.,
            adopted by Sup. Ct.) SSS 9. W. 1084; Art. 8,
            Sea. 1, State Conetitution. But these general
            statute8 relating to vocational education and
            rehabilitation have not been amended or re-
            pealed. They are, therePore, in Pull roroe
            and ePPect, and their provision6 must be
            respected.

       2.   No.

       3.   No answer required.


       4.   Yes.

    2-a.    By its recent adoption or the reeolutions Bab-
            mitted to us, in your Piret oo&%uuioation, the
            Board ror Vooational Bduoation has provided ror
            ita approval oP all tuture administrative disburse-
            ments from either State or pederal funds. It ha8
            d8Q provided r0r Its approval of all rutur8 item8
            or expense and payments to be made as well a8 other
            neoessarg expendlturss ot the ofiice or State Direo-
            tor OP Homemaking Edu,cetion. It has likewiee pro-
            vided for its approval 0r all item8 or expense and
            payxIBnt8,a8 W8l.l, aa other neaessarp expenditures
            or the OPPiae oP the State Director OP Behabili-
            tation Bauoation.     Thi8 question is therefore
            answered in the negative.

      6.    AS generally understood, they are separate
            entitles.

      6.    The Vocational Di~islon is not a part of the
            State Department of Bduaation.  It is an entity
            oP the State Department ot Vooational Eauoation.
           The State Stiperlntendentof Pub110
           Instruction ir responrible r0r the
            daa3tr~tion    0r au     dirlalone     0r the
            Office of State Superintendent. EIeie
            not responeible for the administration
            of the rooatlonal dlrisionr. Such re-
            oponeibllity ia Teeted in the State
            Board of Vooatlonal ?4duoatlon.

            The State Superintendent hao the authority
            to "employ such olerka to perform the duties
            of hiedfloe ae may be authorized by appro-
            priation8 ther6ror.w (Artiols 2058, B. S.,
            1926) (Xapha*in oars).



      It not being olear just what ia meant by the olaurre “and
oontrol their educational aotirities,~ no answer ic givsn in
oozueotion therewith.

                                                 Very truly your0

                                         Al'TORHEYYEI'YZRALOFTEXAS



                                         BY Hb .
                            "'*"
                          ','
                          i--.A.L>                   2. Ii.Flewellen
                                                           Aaeistant

LBF:RP




                                                                    COMMITTLE